In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-19-00277-CV
      ___________________________

               J.M., Appellant

                      V.

               C.M., Appellee



   On Appeal from the 211th District Court
           Denton County, Texas
       Trial Court No. 16-09602-211


  Before Sudderth, C.J.; Kerr and Birdwell, JJ.
Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

                                    I. Introduction

      Appellee C.M., who had two children from a prior marriage, and Appellant

J.M. met on match.com in 2005. They took out a mortgage and bought a house

(Kirkhaven), taking title in both of their names, and had two children together before

they married in November 2009.1 They then had two more children together. During

this time, they had two vehicles to transport the family of eight.

      J.M. inherited $2.25 million when his mother died in July 2013.2 He used some

of his inheritance to pay off the Kirkhaven mortgage in 2014, and he used some of it

to build the family’s new $995,000 dream home (Cedar) in February 2016, when




      1
        Property owned or claimed before marriage is separate property. Tex. Fam.
Code Ann. § 3.001. Whether property is separate or community is usually determined
by its character at inception, i.e., when the party first has a claim to the property.
Loaiza v. Loaiza, 130 S.W.3d 894, 908 (Tex. App.—Fort Worth 2004, no pet.)
(referencing Barnett v. Barnett, 67 S.W.3d 107, 111 (Tex. 2001)). With regard to the
division of the community estate, the trial court “is to do complete equity as between
the husband and wife and the children, having due regard to all obligations of the
spouses and to the probable future necessities of all concerned.” Bradshaw v. Bradshaw,
555 S.W.3d 539, 543 (Tex. 2018).
      2
         Property acquired after marriage by devise or descent is separate property.
Tex. Fam. Code Ann. § 3.001. See also id. §§ 3.002–.003 (providing that all property
acquired by either spouse during the marriage is presumed to be community property
and that clear and convincing evidence is required to defeat this presumption); Pearson
v. Fillingim, 332 S.W.3d 361, 364 (Tex. 2011) (stating that the burden is placed on the
party claiming separate property to prove that the property is not community).

                                            2
neither he nor C.M. had a job.3 J.M. also took the family on a few vacations and to

dinner at least once a week, and he bought a $46,000 timeshare in New York City. He

seeded each of the children’s college savings accounts with up to $20,000 each. And

the parties acquired two more vehicles. In addition to travel and other purchases such

as home furnishings, J.M. described their spending as “just frivolous things, clothing,

just paying retail for too much.” J.M., who worked in information technology, found

another job in September 2016.4

      In November 2016, C.M. filed for divorce. At that time, J.M. had less than

$300,000 of his inheritance left. C.M. and the children5 continued to live in Cedar

while J.M. moved back into Kirkhaven. J.M. spent more than $10,000 to refurnish

Kirkhaven and bought the children new iPads.




      3
        C.M. became a stay-at-home mom after she lost her job in 2015. J.M. was laid
off in December 2015 just after having suffered a heart attack.
      4
        Because of the nature of the industry in which he worked, J.M. had been laid
off in 2002, 2013, 2015, 2017, and 2018, but when he was employed, he made around
$100,000 a year. At a February 7, 2020 hearing, J.M. stated that he had not had a full-
time job since December 2018 and had been living off of “odd-end jobs” and
borrowing money.
      5
         J.M. and C.M.’s 11-year-old child suffered from ADHD, oppositional defiance
disorder, and bipolar disorder, and he was obsessed with the divorce. At the time of
the trial, he remained in a residential treatment center at the State’s expense.

                                          3
      J.M. lost his job in May 2017 but found another one. After three years of

increasingly contentious divorce proceedings6 during which the parties racked up

thousands of dollars in attorney’s fees,7 the trial court signed a final decree following a

multi-day bench trial.    The trial court dissolved the marriage on the ground of

insupportability, and although it appointed J.M. and C.M. as the children’s joint

managing conservators, it limited J.M.’s periods of possession based on his “history of

erratic behavioral issues, including anger outbursts, blaming others, acting in a manner

that causes issues for him with law enforcement, disregard of rules set by the court,

alcohol use, and sexual acting out.” J.M. was ordered to pay C.M. $2,800 per month

in child support, with “step-down” decreases of $400 as each child reached 18,

graduated from high school, or otherwise had disabilities removed. See Tex. Fam.

Code Ann. § 154.127.

      The trial court also made several findings pertinent to this appeal. Among

other things, the trial court found that J.M. had owned 57.72% of Kirkhaven as his

separate property, that C.M. had owned 42.74% of Kirkhaven as her separate


      6
       After the divorce was filed, the police were called four or five times, and at
one point, both parties had criminal charges pending against them.
      7
        Notwithstanding a thorough cross-examination of his expenses during the first
days of trial, J.M. continued his spending pattern and agreed during trial that if he had
not spent so much on dining out, he might have been able to pay his court-ordered
child support. On the last day of trial, J.M. testified that—not counting the money
tied up in Kirkhaven and Cedar—he had only $200 left of his $2.25 million
inheritance.

                                            4
property,8 and that J.M.’s separate estate had contributed $205,631.07 to pay off the

Kirkhaven mortgage, entitling J.M.’s separate estate to equitable reimbursement of

that amount from C.M.’s separate estate. See id. § 3.402(b) (“The court shall resolve a

claim for reimbursement by using equitable principles, including the principle that

claims for reimbursement may be offset against each other if the court determines it

to be appropriate.”), § 7.007 (stating that in a divorce, the trial court shall determine

the spouses’ rights in a claim for reimbursement and apply equitable principles to (1)

determine whether to recognize the claim after taking into account all the relative

circumstances of the spouses and (2) order a division of the claim for reimbursement,

if appropriate, in a manner that the court considers just and right, having due regard

for the rights of each party and any children of the marriage).

       The trial court also found that J.M. had intended a gift of an undivided one-half

interest in Cedar when he included C.M. on the deed at the time of closing9 and

testified that he had intended for her to own Cedar upon his death.10


       8
        We note that these percentages total 100.46%. The trial court’s judgment, in
contrast, allocated 42.274% to C.M. and 57.726% to J.M. Accordingly, we conclude
that the trial court’s findings of fact contain a typo.

       A presumption of gift arises when a spouse uses separate property
       9

consideration to pay for land acquired during the marriage and takes title to the land
in the name of both spouses. Cockerham v. Cockerham, 527 S.W.2d 162, 168 (Tex.
1975). However, this presumption can be rebutted by evidence clearly establishing
that there was no intention to make a gift. Id. A gift is a voluntary transfer of
property to another made gratuitously and without consideration, and three elements
are required to establish a gift’s existence: (1) intent to make a gift; (2) delivery of the
property; and (3) acceptance of the property. Williams v. Williams, No. 02-08-00033-
                                              5
      In the divorce decree, the trial court appointed a receiver to sell both homes.11

C.M. was given the right to exclusive use and possession of Cedar until closing, while

J.M. was given the right to exclusive use and possession of Kirkhaven until closing.


CV, 2008 WL 5194227, at *4 (Tex. App.—Fort Worth Dec. 11, 2008, no pet.) (mem.
op.).
      10
         J.M. stated, “I put [C.M.] on the deed so in case I died it would be -- very
quickly be her house, but other than that, that’s the only reason . . . [; i]t would be a
very easy way for her to conduct anything.” He elaborated, stating, “I would like that
if I had died all of the sudden that she would be taken care of.” J.M.’s gangrenous gall
bladder was removed in 2006, and he suffered a heart attack in 2011 and another in
2015. He also suffered from post-traumatic stress disorder, major depression
disorder, and alcoholism.
      11
        In the decree, with regard to the community estate, the trial court awarded to
each party the furniture, furnishings, fixtures, goods, art, collectibles, appliances, and
equipment in each’s possession except as otherwise specifically itemized. It awarded
to C.M. a leather sectional sofa; half of the children’s video game consoles and video
games; half of the Christmas decorations and lights; half of the family photos; all
iPhones, iPads, or other electronic devices for which she paid the monthly charges;
the refrigerator and freezer in her possession; all of the children’s furniture; the
bedroom furniture in her possession; iMac and MSI computers; and one bike and
booster seat per child, with the excess bikes and booster seats going to J.M. The trial
court also awarded to C.M. twelve boxes containing her personal items that were
located at Kirkhaven and a 2011 Toyota Siena worth $7,800, in addition to funds in
her possession or subject to her sole control. The only separate property interest
confirmed for C.M. was 50% of the proceeds of Cedar and 42.274% of the proceeds
of Kirkhaven upon their eventual sale.

       J.M. was awarded the other half of the children’s video game consoles and
video games; three PC Clones; the other half of the Christmas decorations and lights;
the other half of the family photos; the excess bikes and booster seats; all iPhones,
iPads, or other electronic devices for which he paid the monthly charges; a 2006 Audi
acquired during the marriage; a Nissan van acquired during the marriage; the funds,
clothing, jewelry, and other personal effects in his possession or subject to his sole
control; the funds in any retirement or brokerage accounts related to his employment
or in his name; and the New York time share. The trial court confirmed the following
                                           6
      During the pendency of this appeal, J.M. received $199,645.2612 in

reimbursement after the November 5, 2019 sale of Kirkhaven, but by the time of a

February 7, 2020 trial court hearing, he had spent most of this amount and testified

that he was pursuing Social Security Insurance disability because of his mental

problems.

      In two issues, J.M. complains that the trial court abused its discretion by

mischaracterizing Cedar13 and by holding that he made a gift of half of it to C.M.




as J.M.’s separate property: a 2009 Mercedes ML550 and all jewelry that he had
inherited from his mother; a Hyundai van; two televisions, purses, furs, rugs, and
various other furnishings that had been his mother’s; a Hawaii timeshare; and his
mother’s china. The trial court also awarded $11,000 to J.M. in reimbursement for
having paid off the note on the Toyota Siena with his separate property inheritance
and ordered C.M. to pay that amount to J.M., in addition to ordering C.M. to pay to
J.M. 50% of the air conditioning and roof repairs expended on Cedar and 42.274% of
the air conditioning and roof repairs expended on Kirkhaven during the divorce’s
pendency within five days of her receipt of any funds from the sale of either
residence.
      12
        Kirkhaven’s closing disclosure reflected that the property’s sale price was
$385,000 ($386,624.65 after property taxes and HOA dues were paid by the seller in
advance). From this amount, $25,190.10 was paid in closing costs; $14,766.43 was
paid to the receiver; $51,799 was paid to J.M.’s attorney; $54,568.46 was paid to
C.M.’s attorney; $9,216.25 was paid to the children’s ad litem; and $31,438.95 was paid
in property taxes, other taxes, costs, insurance, and research fees. After all of these
deductions, J.M. received the remaining amount.
      13
         J.M. argues that the trial court mischaracterized Cedar as his separate property
and failed to grant to the community estate and his separate estate the proportion that
each estate supplied in consideration for its purchase, thereby divesting him of more
than $370,000 of his separate property and awarding it to C.M.

                                           7
      C.M. responds that J.M.’s appeal should be dismissed under the acceptance-of-

benefits doctrine because J.M. spent the Kirkhaven funds that he received as

reimbursement on things that were not economic necessities and that benefitted only

him, resulting in uncurable prejudice to her if there is a remand. See F.M.G.W. v.

D.S.W., 402 S.W.3d 329, 334 (Tex. App.—El Paso 2013, no pet.) (explaining that the

acceptance-of-benefits doctrine is a jurisdictional rule, the application of which

renders an appeal moot and deprives the appellant of standing); see also Lopez v. Munoz,

Hockema & Reed, L.L.P., 22 S.W.3d 857, 864 (Tex. 2000) (“The doctrine applies when

it would be unconscionable to allow a person to maintain a position inconsistent with

one to which he acquiesced, or from which he accepted a benefit.”).

      J.M. replies that dismissing his appeal under the acceptance-of-benefits doctrine

would be inequitable and contrary to Kramer v. Kastleman, 508 S.W.3d 211 (Tex. 2017),

contending that C.M. has failed to carry her burden to show his clear intent to

acquiesce in the judgment or evidence of irremediable prejudice to her. J.M. insists

that without using the Kirkhaven proceeds, he would have lacked funds for this

appeal.

      J.M. also argues that the application of the doctrine is improper because C.M.

“conceded and agreed to [his] entitlement to the very distribution of Kirkhaven

proceeds about which she now complains, when she signed ‘agreed’ to the October

25, 2019 Agreed Order Confirming Sale” and is thereby estopped from taking a

contrary position on appeal. He additionally contends that the reimbursement award
                                           8
was severable from the remainder of the couple’s assets because it was subject to that

agreed order.

      J.M. further asserts that C.M. offered no evidence that on remand his separate

estate would not be entitled to the same reimbursement based on tracing his separate-

property payment of the balance of the Kirkhaven loan or why she would not be

bound by her trial stipulation and agreement to the payment of both parties’

attorney’s fees and the ad litem’s attorney’s fees from the Kirkhaven proceeds. And

he contends that he “offered uncontradicted proof of his economic necessity” when

he received the Kirkhaven proceeds, including his unemployment since 2018.14

Finally, J.M. also argues that C.M. offered no evidence of why he could not make up

the “dissipated” amount if a different division were granted upon retrial.

      We dismiss the appeal because J.M.’s acceptance and use of the benefits of the

divorce decree has caused uncurable prejudice to C.M.




      14
        In Waite v. Waite, the ex-husband argued that financial hardship compelled
him to accept the judgment’s benefits because of his unemployment and lack of other
sources of income, contrary to the trial court’s findings that he had substantial earning
capacity and employment opportunities based on his work experience as a broker
earning in excess of $200,000 annually and his service on a board of directors
wherefrom he “receive[d] substantial compensation.” 150 S.W.3d 797, 806 (Tex.
App.—Houston [14th Dist.] 2004, pet. denied). J.M. does not challenge the trial
court’s May 30, 2019 fact finding, for purposes of assessing $2,800 a month in child
support, that his monthly net resources were $8,000.

                                           9
                                   II. Discussion

       The acceptance-of-benefits doctrine bars an appeal if an appellant voluntarily

accepts the judgment’s benefits and the opposing party is thereby disadvantaged. J.F.

v. J.F., No. 02-19-00029-CV, 2020 WL 4248681, at *1 (Tex. App.—Fort Worth July

23, 2020, pet. denied) (mem. op.) (citing Kramer, 508 S.W.3d at 217). It is a fact-

dependent, estoppel-based doctrine focused on preventing unfair prejudice to the

opposing party, and before denying a merits-based resolution to a dispute, we must

evaluate (1) whether, by asserting dominion over assets awarded in the judgment

under review, the appellant clearly intended to acquiesce in the judgment, (2) whether

the assets have been so dissipated as to prevent their recovery if the judgment is

reversed or modified, and (3) whether the opposing party will be unfairly prejudiced.

Id.; see Kramer, 508 S.W.3d at 226 (“Divorce cases involving acceptance-of-benefits

claims present myriad factual scenarios and multi-faceted aspects.”). The doctrine’s

premise is that a party cannot treat a judgment as both right and wrong, and the

appellee bears the burden to prove that the appellant is estopped by it. Williams v.

LifeCare Hosps. of N. Tex., L.P., 207 S.W.3d 828, 830 (Tex. App.—Fort Worth 2006,

no pet.).

A. Acceptance-of-Benefits Factors

       Overlapping nonexclusive factors that inform the estoppel inquiry may include:




                                         10
• whether the acceptance of benefits was voluntary or was the product of financial

   duress, where “financial duress” means that “the appellant otherwise lacked

   sufficient funds to provide the necessities of life”;15

• whether the right to joint or individual possession and control preceded the

   judgment on appeal or exists only by virtue of the judgment;

• whether the assets have been so dissipated, wasted, or converted as to prevent

   their recovery if the judgment is reversed or modified;

• whether the appealing party is entitled to the benefit as a matter of right or by the

   nonappealing party’s concession;



      15
          “Necessities of life” are items such as adequate food, clothing, shelter,
utilities, and medical attention, Marion v. Davis, 106 S.W.3d 860, 865–66 (Tex. App.—
Dallas 2003, pet. denied), but not attorney’s fees. See Tedder v. Gardner Aldrich, LLP,
421 S.W.3d 651, 656 (Tex. 2013) (“We have suggested that a spouse’s necessaries
[under spousal support statute] are things like food, clothing, and habitation[]—that is,
sustenance—and we have squarely rejected the view that a spouse’s legal fees in a
divorce proceeding fall into this category.”). However, in a divorce suit, the trial court
has equitable power to award attorney’s fees as a part of the just and right division of
the marital estate. Mandell v. Mandell, 310 S.W.3d 531, 541 (Tex. App.—Fort Worth
2010, pet. denied); see Murff v. Murff, 615 S.W.2d 696, 699 (Tex. 1981) (stating that
attorney’s fees are among many factors courts may consider in making a just and right
division of the marital estate). In the divorce decree here, the trial court stated that to
effect an equitable division of the parties’ estate, each party would be responsible for
his or her own attorney’s fees, expenses, and costs. Under the terms of that section of
the decree, J.M. agreed to an order to pay his trial counsel $51,799.20 from his equity
share of the first house to sell, with the remainder (if any) paid from his equity share
of the second, and C.M. likewise agreed to an order to pay her counsel $54,568.46
from her equity share of the first house to sell, with the remainder (if any) paid from
her equity share of the second.

                                            11
• whether the appeal, if successful, may result in a more favorable judgment but

   there is no risk of a less favorable one;

• if a less favorable judgment is possible, whether there is no risk the appellant could

   receive an award less than the value of assets dissipated, wasted, or converted;

• whether the appellant affirmatively sought enforcement of rights or obligations

   that exist only because of the judgment;

• whether the issue on appeal is severable from the benefits accepted;

• the presence of actual or reasonably certain prejudice; and

• whether any prejudice is curable.

Kramer, 508 S.W.3d at 224, 228–29.             Mere deprivation of possession, use, and

enjoyment of property that had been jointly owned is not, in and of itself, sufficient to

constitute prejudice. Id. at 229–30.

      In Kramer, our sister court dismissed the ex-wife’s appeal without reaching its

merits after she accepted $20,000 per month in rental proceeds from property

awarded to her in the decree and refinanced the property. Kastleman v. Kastleman, No.

03-13-00133-CV, 2014 WL 3809759, at *3 (Tex. App.—Austin July 30, 2014), rev’d sub

nom. Kramer, 508 S.W.3d at 232. The ex-wife had argued in the intermediate court that

her acceptance of the rental proceeds16 fell under the cash-benefits exception17 to the


      16
         The supreme court, in its review of the case’s background, stated that the
parties’ marital estate was worth $30 million (rather than $3.2 million, as stated in the
lower court opinion). Kramer, 508 S.W.3d at 214. The ex-wife originally argued that
                                           12
acceptance-of-benefits doctrine and had testified that she would be able to make any

funds she had accepted available to be divided by the court in the event of a remand.

Id. at *3. Our sister court noted that she did not challenge the trial court’s finding that

she had accepted substantial assets and funds in excess of $1 million and that her

testimony necessarily established that she had accepted real property in addition to

cash payments (she had refinanced the properties and took the ex-husband’s name off

of the notes), thus depriving her of the cash-benefits exception. Id. & n.5. It also

held that the ex-wife had waived her economic necessity argument through

inadequate briefing but noted that the record reflected that she had been awarded

substantial assets in addition to the revenue-generating rental properties. Id. at *4.

And it noted that the ex-wife had failed to supersede the judgment. Id.

she had accepted $320,000, or 1/10 the value of the community estate, but she
changed that argument in a motion for rehearing to 1%, not 10%. Kastleman v.
Kastleman, No. 03-13-00133-CV, 2014 WL 5420411, at *1 & n.1 (Tex. App.—Austin
Oct. 23, 2014) (supp’l op. on reh’g), rev’d sub nom. Kramer, 508 S.W.3d at 232. The
supreme court noted that in its supplemental opinion, the intermediate court had
refused to partially reinstate the appeal when the ex-wife raised sanctions, attorney’s
fees, child support, and child custody because she had failed to address the
severability of those issues in response to the ex-husband’s motion to dismiss. Kramer,
508 S.W.3d at 216. The supreme court did not reach severability in its review. Id. at
217.
      17
          The cash-benefits exception applies when only cash benefits are accepted.
Kastleman, 2014 WL 3809759, at *3. The theory is that because cash is fungible, if it
can be restored or otherwise taken into consideration in redivision of the marital
estate, its use does not prejudice the nonappealing party and does not bar the appeal.
Kramer, 508 S.W.3d at 224.



                                            13
       The supreme court reversed our sister court’s judgment and remanded the case

for consideration of the appeal’s merits. Kramer, 508 S.W.3d at 213–14. Before doing

so, however, the supreme court set out the nonexclusive factors listed above to be

considered in balancing the equities. Id. at 228–29. In applying those factors, the

court noted that the divorce decree had required the ex-wife to refinance the rental

properties under threat of forced sale, making her refinancing decision and acceptance

of the real property involuntary, and that the intermediate court had failed to consider

prejudice to the ex-husband if the $30-million marital estate were to be redivided on

remand. Id. at 215, 219, 231 (“The decree mandated such action upon pain of forced

sale; the apartment complexes apparently remain available to be returned to the

marital estate; and no prejudice to Kastleman is apparent.”). There were also some

partnership interests involved, but the court stated that there was no evidence that

they could not be returned and taken into account in a new just-and-right division and

that the ex-husband’s claim of prejudice with regard to those assets was “entirely

speculative.” Id. at 231.

       The court noted that the ex-husband would be prejudiced by his ex-wife’s

successful appeal “only if [she] receives a lesser share of the estate assets on redivision

of the estate and she would be unable to make up the difference through

reimbursement to the estate or by sale of assets awarded to her,” and there was no

evidence or allegation that the assets had been so dissipated, wasted, or converted as

to prevent a just-and-right division if the judgment was reversed or modified. Id.
                                            14
After applying the factors, the supreme court held that the ex-husband had failed to

show any prejudice and that the circumstances did not reflect the ex-wife’s clear intent

to acquiesce in the judgment’s validity. Id. at 231–32. In conclusion, it stated that “a

merits-based disposition must not be denied absent disadvantage for the opposing

party and circumstances reflecting clear intent to acquiesce in the judgment’s validity.”

Id. at 232.

       In J.F., we considered the application of the acceptance-of-benefits doctrine as

set out by the supreme court in Kramer. 2020 WL 4248681, at *1–2.18 In J.F., the pro

se ex-wife argued that her ex-husband should be estopped from challenging the

divorce decree under the acceptance-of-benefits doctrine on the basis of prejudice

when he exercised dominion over community property such as insurance proceeds

and gold and platinum coins, among other things. Id. But none of her record

citations supported most of her assertions about his post-divorce conduct. Id. at *2.

And although there was evidence that he had spent income and liquidated assets from

the family business, which made up part of the community estate, there was no

realistic possibility that it would prejudice her because the business was a valuable

asset in his hands but essentially worthless if awarded to her, preventing a redivision

       18
         Our other post-Kramer cases in which the acceptance-of-benefits doctrine has
been raised have not involved divorces. See Suite 900, LLC v. Vega, No. 02-19-00271-
CV, 2020 WL 2608394, at *8 (Tex. App.—Fort Worth May 21, 2020, pet. filed) (mem.
op.) (quiet-title action); Parker v. Glasgow, No. 02-15-00378-CV, 2017 WL 2686474, at
*4 (Tex. App.—Fort Worth June 22, 2017, no pet.) (mem. op.) (legal-malpractice
action).

                                           15
of the community assets in her favor. Id. at *1–2. And she “produced no evidence

that Husband took any other sorts of actions that might prejudice her.” Id. at *2.

Accordingly, we held that the ex-wife had failed to carry her burden to show that the

acceptance-of-benefits doctrine barred his appeal. Id.

      As noted by commentators, to use the acceptance-of-benefits doctrine post-

Kramer, the appellee in a divorce appeal has the burden to show that the appellant

took “actions such as accepting property and then disposing of it to the extent that

the marital estate cannot be made whole in the event of a successful appeal . . . [,

which] will only apply to very narrow factual situations.” Anna K. Teller & Donald E.

Teller, Jr., Family Law, 4 SMU Annual Tex. Survey 161, 170 (2018).

B. Application

      We must determine whether C.M. carried her burden to show that the

acceptance-of-benefits doctrine bars our consideration of the merits of J.M.’s appeal.

      1. Salient Facts

      The divorce decree required the sale of both Kirkhaven and Cedar, and the

distribution of the sales proceeds was set out in a subsequent order issued July 8,

2019, as follows: (1) ordinary costs of sale; (2) broker’s commissions; (3) receiver fees;

(4) the parties’ attorney’s fees; (5) separate property reimbursement to J.M. for

Kirkhaven; and (6) funds due the parties according to the ownership percentages in

the divorce decree.     C.M.’s counsel signed “agreed as to form” on the order

appointing a new receiver different from the one initially appointed in the divorce
                                           16
decree; the order set out the same distribution above. J.M., representing himself pro

se at the time, did not sign the order at all. On October 25, 2019, both parties signed

“agreed” on the trial court’s “agreed order confirming sale,” which confirmed the

receiver’s authority to sell Kirkhaven pursuant to the sales contract attached to the

order, ordered that Kirkhaven be sold by the receiver pursuant to that sales contract,

and ordered that the sales proceeds be disbursed as directed in the July 8, 2019 order.

Accordingly, prior to his receipt of any funds from the Kirkhaven sale, in addition to

the broker’s commission and receiver fees, the Kirkhaven sales proceeds paid for

$51,799.20 in J.M.’s attorney’s fees (and for $54,568.46 in C.M.’s attorney’s fees) as set

out in the divorce decree.

      J.M. received $199,645.26 from the November 5, 2019 Kirkhaven sale. On

November 6, 2019, he requested a 60-day extension to file his appellate brief,19 stating

that he had just signed a contract with appellate counsel (who filed a notice of

appearance that day), because he had “closed on the sale of real property, which has

finally provided [him] with funds to retain counsel.”20 J.M. paid a $25,000 retainer to

his appellate counsel.




     We notified J.M. on October 8, 2019, that his appellate brief would be due on
      19

November 6.
      20
        J.M. has asked us to take judicial notice of his pro se filings in this court,
including his unopposed motion for extension of time to file his brief, in which he
referenced Kirkhaven’s sale as providing him with funds to retain counsel.

                                           17
       J.M. subsequently paid $181.50, $106, and $55 for preparation of supplemental

clerk’s records, and three $10 motion fees. In total, not counting his appellate

attorney’s fees, J.M. has paid $4,870.25 in pursuit of this appeal, although he paid the

bulk of this amount ($4,497.75) before receiving the Kirkhaven funds.21 He also paid

$2,000 to his attorney to request suspension of enforcement of the judgment on

January 10, 2020, but decided against pursuing that at the February 7, 2020 hearing on

the motion, seeking instead to have the proceeds of Cedar’s eventual sale put into the

court’s registry.

       On February 6, 2020, J.M. filed an unsworn net worth declaration before the

hearing on his supersedeas motion the next day. In his unsworn declaration of

negative net worth, J.M. stated that he had less than $25,000 in his bank account, was

performing contract packing-and-shipping work for $10.50 an hour for 4 to 5 hours a

day, and owed $125,900.92, not counting foreclosure proceedings and unpaid taxes on

the $800,000 in stock withdrawals incurred when he liquidated the stock he had

inherited from his mother.


       21
         J.M. filed a pro se notice of appeal on July 23, 2019, and on August 9, 2019,
we notified him that if he did not pay the $205 filing fee, we would dismiss the appeal.
On August 21, 2019, we received a request for an extension of time from the court
reporter, stating that she had not received a deposit for payment until August 20,
2019, at 8 p.m. We also received that day a notice from the trial court clerk,
informing us that J.M. had not paid the $147 he owed for preparation of the clerk’s
record. J.M. paid for the clerk’s record on August 27, 2019. He paid the appeal’s
filing fee on August 30, 2019. And he paid $4,145.75 for the multi-volume reporter’s
record on October 7, 2019.

                                          18
      At the February 7, 2020 hearing, J.M. replied, “Yes, Your Honor,” when—with

regard to the $199,645.26 he had received from the Kirkhaven sale—the trial court

asked, “Is the testimony of your client that the only thing that he has left from that

distribution of funds is $25,000?” [Emphasis added.] Based on his testimony at the

February 7, 2020 hearing and his initial unsworn net worth declaration, then, J.M. had

spent $174,645.26 of the $199,645.26 from the Kirkhaven distribution allocated to

him via the judgment. See Kramer, 508 S.W.3d at 218 (noting that the acceptance-of-

benefits doctrine’s “equitable objective of precluding an appeal when a litigant’s

actions are inconsistent with a claim of error furthers finality, preserves scarce judicial

resources, and guards against gamesmanship”).

      What did J.M. spend the money on? Some of J.M.’s liabilities were discussed at

the hearing. One of them was the $50,691 that he owed to C.M. in back child

support, but he stated at the hearing, “I cannot prove that I have paid child support,”

and he agreed that he had not used any of the $199,645.26 to pay child support

through the Attorney General’s disbursement unit, even though the divorce decree

specifically required his child support payments to be made through the disbursement

unit and specifically stated that no credit would be given for informal payments.22


      22
        The decree stated,

             No Credit for Informal Payments

            IT IS ORDERED that the child support as prescribed in this
      decree shall be exclusively discharged in the manner ordered and that
                                         19
      J.M. also failed to pay his share of the taxes on Cedar (according to the decree,

100% of the taxes accrued prior to July 23, 2018, and 50% of those accrued

thereafter). C.M. testified that the taxes had not been paid on Cedar since 2016, that

foreclosure suits were pending against the property, and that if the foreclosures went

forward, she would receive no money from the sale of the home.

      J.M. testified that he gave his girlfriend a $35,000 certified check from the

Kirkhaven proceeds to repay loans that she had made to him. And he purchased a

used 2010 BMW, making a down payment of $6,700 in cash on the $9,000 vehicle and

announcing the BMW’s purchase in a celebratory Facebook post on November 20,

2019, even though the record reflects that the divorce decree had awarded to him a

2006 Audi and a Nissan van from the community estate, in addition to confirming a

2009 Mercedes ML550 as his separate property. J.M. did not mention during the

hearing whether he was still in possession of these other vehicles.

      Nine days after the February 6, 2020 hearing, J.M. signed his first amended

unsworn declaration of net worth in which he declared that he actually had $156,149

in assets—not including Cedar’s value, $9,000 that C.M. owed to him under the


      any direct payments made by [J.M.] to [C.M.] or any expenditures
      incurred by [J.M.] during [J.M.’s] periods of possession of or access to
      the children as prescribed in this decree, for food, clothing, gifts, travel,
      shelter, or entertainment are deemed in addition to and not in lieu of the
      support ordered in this decree.



                                           20
divorce decree, the New York and Hawaii timeshares (upon which he owed back

fees), and his mother’s jewelry, which he alleged that C.M. had refused to give to

him—and $152,956.52 in debts, not including any unpaid taxes on the stock

liquidation. Included in his amended declaration was his apology for having failed to

disclose all of his assets prior to the February 7, 2020 hearing: “Between my mental

illness and ADHD I sometimes have difficulty complying with my attorney’s request

for information and documents.”

      In his amended unsworn declaration of net worth, J.M. listed the following

assets to reach the $156,149 amount: $5,000 (BMW car resale value);23 $33,000

(401k); $20,000 (CD); $10,000 (Credit Building Account); $30,000 (Credit Building

Account); $20,000 (Credit Building Account); $5,000 (Credit Building Account);

$19,000 (Cash Management Account); $987 (prepaid card); $4,161 (prepaid card);

$9,001 (Money Maker)”.

      Other than the BMW, nothing in the record directly ties J.M.’s listed assets to

the $199,645.26 from the Kirkhaven sale. In his reply brief, however, J.M. argues that

after his receipt of the Kirkhaven proceeds, his first amended net worth declaration—

which he filed after the February 2020 hearing—evidenced assets of approximately

$142,000, listing in his brief the following assets: BMW ($5,000); 401k ($33,000); CD

($20,000); Credit building account ($10,000); Credit building account ($30,000); Credit


      23
        J.M. did not list any vehicle other than the BMW as an asset.

                                          21
building account ($20,000); Credit building account ($5,000), and cash management

account ($19,000). Missing from this recital are the $987 prepaid card; the $4,161

prepaid card; and the $9,001 “Money Maker”, for a total amount of $14,149. J.M.

argues that his first amended net worth declaration showed that he had only

dissipated $57,000 of the $199,645.26. He states that he had the $142,000 in assets

“after receipt of the $199,645.26, and payment of the aforementioned expenditures.”

J.M. relies on the $142,000 amount to assert that he has “assets to offset all but the

$57,000 of the Kirkhaven proceeds that were distributed to him.”

      2. Right to Benefits

      J.M. had a right to joint possession and control of Kirkhaven, a property titled

in both parties’ names, prior to the judgment. However, but for the judgment

entitling his separate estate to equitable reimbursement and the trial court’s

subsequent order on the distribution of the proceeds, J.M. would not have had an

exclusive right to the $199,645.26 in cash. See Kramer, 508 S.W.3d at 228–29. And, as

pointed out by C.M., the record reflects that after Kirkhaven was sold, J.M. instructed

his bank to contact the title company for the wire transfer of the funds to him. And

then he proceeded to use those funds. Accordingly, this factor weighs in C.M.’s

favor. See id. at 229 (listing as a factor “whether the appellant affirmatively sought

enforcement of rights or obligations that exist only because of the judgment”); cf.

Robertson v. Robertson, No. 13-16-00309-CV, 2017 WL 6546005, at *9 (Tex. App.—

Corpus Christi Dec. 21, 2017, no pet.) (mem. op.) (holding acceptance-of-benefits
                                          22
doctrine did not apply when ex-husband’s actions were not voluntary with regard to

deeding home to ex-wife and paying line of credit secured by the home—both actions

were required in the divorce decree).

      3. Type of Acceptance

      The acceptance of benefits may be rendered involuntary because of financial

duress or other economic circumstances. Waite, 150 S.W.3d at 803. Likewise, the

person to be estopped by the doctrine must have had knowledge of all material facts

in making the decision to accept the benefits. Little v. Delta Steel, Inc., 409 S.W.3d 704,

713 (Tex. App.—Fort Worth 2013, no pet.). “[A]nticipating future expenses months

in advance cannot be said to constitute economic necessity that would render the

acceptance of benefits under a disputed divorce decree involuntary.” In re Marriage of

Stegall, 519 S.W.3d 668, 673 n.2 (Tex. App.—Amarillo 2017, no pet.).

      Regarding whether J.M.’s acceptance and use of any of the $199,645.26 was

voluntary or the product of financial duress, in February 2020, J.M. first claimed that

his net worth was $25,000 and then that it was $156,149 but also that—under either

calculation—his net worth was essentially negative because, not counting the pending

foreclosure proceedings on his Hawaii and New York timeshares, he had almost

$126,000 in liabilities, and had lost his well-paying job in December 2018.24 He

anticipated being able to save the timeshares from foreclosure with money from the

       J.M. had been employed during the 2018 trial making $66.18 an hour (more
      24

with overtime), for around $100,000 a year.

                                            23
sale of Cedar. J.M. did not include his separate-property stake in Cedar in his net

worth calculation.

      J.M. claimed at the hearing that he had spent some of the Kirkhaven money on

food and to live on—funds “provid[ing] the necessities of life,” see Kramer, 508 S.W.3d

at 224—but he acknowledged that he had been criticized during trial for spending a

lot of money in a short amount of time, and the record reflects that many of the items

upon which he spent money during trial were not necessities.25 Of the $2.25 million

that J.M. inherited after his mother’s death in July 2013, only around $600,000

remained by the time the trial began in February 2018—not counting the two houses

and not accounting for the taxes that he owed the IRS from the sale of his mother’s

investments—and two years later, he first claimed that he had only $25,000 to his

name and then that he had only $156,149. Notwithstanding J.M.’s argument in his

reply brief, the Kirkhaven disbursement is not specifically identified in the latter tally.

Assuming that the Kirkhaven disbursement was included in these tallies, though, they


      25
          During trial, J.M. acknowledged that he had spent $450,000 in the preceding
14 months, of which $150,000 had been cashed out of a community 401(k), even
though the only items he had been ordered to pay were utilities, homeowners’
association fees, taxes on the two houses, the van lease, and $465 a month in
preschool tuition for the parties’ youngest child. C.M. characterized his spending as
“bl[owing] through hundreds of thousands of dollars on needless stuff,” and testified
that between November 2016, when the parties separated, and the first two days of
the trial (February 15 and 16, 2018), J.M. had spent $50,000 at retail stores, $11,000 on
dining out, $1,300 at bars and clubs, $3,300 on vacations, and $12,000 on
entertainment and luxury (movies, nail salons, video games, and massages), continuing
to spend in this manner even after he lost his job.

                                            24
reflect that J.M. managed to spend between $43,496.26 and $175,645.26 of the

$199,645.26 from November 2019 to February 2020.26

      The record reflects that after J.M. obtained the $199,645.26, he gave his

girlfriend a $35,000 certified check to repay loans that she had made to him, and none

of his testimony explained how such repayment amounted to an economic necessity

or why it had to be done while his appeal was pending. He also spent some of the

money on attorney’s fees and some of it on purchasing a vehicle. Nothing in the

record explains how the vehicle purchase was a necessity when J.M. was awarded an

Audi and a van in the divorce decree, which also confirmed a Mercedes as his separate

property. Even if J.M.’s trial testimony that the Audi was not drivable meant he could

not use it for transportation, nothing in the record indicated that the van and the

Mercedes were not in a drivable condition or why purchasing the BMW with the

proceeds of the Kirkhaven sale was a necessity (or why these assets, if he still had

them, were not listed in his declarations of net worth).

      The record reflects that J.M. received $199,645.26 in equitable reimbursement

from C.M.’s separate estate pursuant to the judgment after the November 5, 2019 sale

      26
         Historically, pre-Kramer, the acceptance-of-benefits doctrine did not apply if a
party sought temporary orders pending appeal to allow him to take actions such as
paying attorney’s fees, using money in his possession for reasonable and necessary
living expenses, and managing financial assets to preserve capital. Sprague v. Sprague,
363 S.W.3d 788, 794 (Tex. App.—Houston [14th Dist.] 2012, pet. denied) (citing
McAlister v. McAlister, 75 S.W.3d 481, 483–84 (Tex. App.—San Antonio 2002, pet.
denied), and Waite, 150 S.W.3d at 807 n.13); see Tex. Fam. Code Ann. § 6.709. The
record does not reflect that J.M. sought any such orders.

                                           25
of Kirkhaven and that, by the time of the February 7, 2020 hearing sought by J.M. to

request suspension of enforcement of the judgment, almost none of those funds

remained. Further, it reflects that for the most part, over the course of the divorce

proceedings and thereafter, J.M. created many of the circumstances that might

otherwise have made his acceptance of some of the benefits involuntary. Cf. Waite,

150 S.W.3d at 803 (noting that an exception to the acceptance-of-benefits doctrine is

when the acceptance is involuntary because of financial duress or other economic

circumstances). Without counting his trial attorney’s fees, his post-trial attorney’s

fees, or the $4,870.25 that he has spent on the appeal, the record reflects that J.M.

voluntarily spent at least $41,700 of the $199,645.26 on items that were not economic

necessities, and the record does not reflect what portion of the remainder was spent

on economic necessities versus the types of purchases he made prior to and during

the divorce proceedings, which are amply reflected in the record. Cf. Garza v. Garza,

155 S.W.3d 471, 475 (Tex. App.—San Antonio 2004, no pet.) (holding that ex-wife’s

appeal was not precluded by the acceptance-of-benefits doctrine because her

uncontroverted testimony established that her expenses far exceeded her income and

that she had no other assets that she could use to pay for basic living expenses).

Accordingly, this factor weighs in C.M.’s favor. See Kramer, 508 S.W.3d at 228.

      4. Dissipation

      As set out above, at least $41,700 of J.M.’s spending of his recovery under the

judgment was voluntary, and much—if not all—of the $199,645.26 granted to J.M. as
                                          26
equitable reimbursement to his separate estate had been dissipated by the time of the

trial court’s February 2020 hearing. Granting an equitable reimbursement claim is

within the trial court’s discretion. Penick v. Penick, 783 S.W.2d 194, 198 (Tex. 1988)

(“The discretion to be exercised in evaluating a claim for reimbursement is equally as

broad as that discretion subsequently exercised by the trial court in making a ‘just and

right’ division of the community property.”).

      Based on both of his declarations of net worth, J.M. has debts that either

exceed his assets or that will soon eclipse any of his remaining assets.

Notwithstanding the award’s fungibility as cash, because the record reflects J.M.’s

longstanding pattern of profligate spending, unsound financial decisions, and

unemployment, the equitable reimbursement funds that he has already expended are

unlikely to be recovered if the judgment is reversed and then modified on remand in

reevaluating the equitable division of the marital estate and the parties’ reimbursement

claims.   See id. at 197–98 (comparing claim for reimbursement to an action for

quantum meruit); see also Kramer, 508 S.W.3d at 228–29; cf. Demler v. Demler, 836 S.W.2d

696, 698 (Tex. App.—Dallas 1992, no writ) (noting that when ex-wife accepted a cash

award and it appeared from the property settlement that she would have sufficient

assets to cover a possible reimbursement of those funds, acceptance-of-benefits

doctrine did not prevent her appeal because there was no possibility that a reversal of

the judgment would affect the ex-husband’s rights to the benefits secured under the


                                          27
judgment), disapproved of on other grounds by Dallas Mkt. Ctr. Dev. Co. v. Liedeker, 958

S.W.2d 382 (Tex. 1997). Accordingly, this factor weighs in C.M.’s favor.

      5. Judgment Risk Factors, Severability, and Concession

      J.M. brought this appeal seeking a redistribution of $370,000 that he claims the

trial court awarded to C.M. based on Cedar’s mischaracterization. He does not

challenge the trial court’s child custody or support provisions or the decision to grant

the couple’s divorce. J.M. instead prays for the divorce- and child-related provisions

to be severed from the property division and for a remand for a just and right

property division based on Cedar’s correct characterization, seeking an award to him

of a separate property interest in Cedar or reimbursement of that amount in

proportion to the contributions his separate estate made to its purchase, or an order

granting him the right to retain Cedar and to “buy out [C.M.’s] Community interest,

suspend the sale[,] and discharge the receiver.”

      During trial, J.M.’s forensic financial expert calculated the interests in Cedar

using both a pro rata approach and a separate-out-first approach.          One of the

approaches showed that J.M. had a 91.049% separate property interest in Cedar and

that the community estate had an 8.591% interest in it. In his first amended inventory

and appraisement during trial, J.M. asserted that 91.049% of Cedar—$823,362—had

been contributed from his separate property while only 8.951% of Cedar—

$73,696.04—had belonged to the community.


                                           28
      The expert’s other calculation showed that J.M. had an 89.248% separate

property interest and that the community estate had a 10.752% interest. On appeal,

J.M. claims that the community portion was 10.752% and his separate property

portion was 89.248%, that “[i]t is undisputed that the Community estate ultimately

made at least $105,000 in combined payments toward the purchase price,” and—

assuming a $950,000 value of the home—that his “separate property share should be

$847,856” and the “undivided Community interest should be $102,144.” J.M.’s expert

also testified that the total amount of possible reimbursement claims for the court to

consider was $892,680.30.

      C.M. testified at trial that she had sold her father’s home, which she inherited,

and had given J.M. a $100,000 check from that sale after Cedar was purchased. The

check, dated July 6, 2016, and endorsed by J.M., was admitted into evidence. C.M.

asked the trial court to reimburse her that amount if it did not find that Cedar was

half her separate property.

      As to severability, “[o]nce reversible error affecting the ‘just and right’ division

of the community estate is found, the court of appeals must remand the entire

community estate for a new division.” Jacobs v. Jacobs, 687 S.W.2d 731, 733 (Tex.

1985); see Cutler v. Cutler, No. 04-15-00693-CV, 2016 WL 4444418, at *4 (Tex. App.—

San Antonio Aug. 24, 2016, no pet.) (mem. op.) (holding that when the trial court’s

error materially affected its division of the community estate, the court of appeals had

to reverse the equitable reimbursement award and remand the entire community
                                           29
estate for a new just-and-right division of the property); cf. Tex. R. App. P. 44.1(b)

(noting that if error affects part but not all of the matter in controversy and that part

is separable without unfairness to the parties, the judgment must be reversed and a

new trial ordered only as to the part affected by the error).

       If we were to evaluate the merits of this appeal and confirm the error asserted

by J.M. in the division of the marital estate, we would have to remand the case for the

trial court to re-evaluate its just and right division of the marital estate and its decision

to award reimbursement, presenting a risk to J.M. that he could receive a less

favorable judgment overall than that from which he appeals because the issue is not

severable from the benefits that he accepted. See Kramer, 508 S.W.3d at 229. That is,

the trial court took the equities into consideration in making its previous allocation

(including attorney’s fees paid from the sale of Kirkhaven), and J.M. asks us to assume

that Cedar’s sale price will meet his expectations and that the house will not be lost to

foreclosure before remand. We think it more likely, under the unique circumstances

presented by these parties, that there might not even be an asset subject to

reallocation by the time of remand. Assuming any assets might remain on remand,

J.M.’s risk likewise could result in an award of less value than the assets that he has

already accepted and dissipated from the Kirkhaven sale, which were allocated to him

as an equitable reimbursement from C.M.’s separate estate. See id.

       With regard to J.M.’s concession argument, we acknowledge that under the

acceptance-of-benefits doctrine, when the appellant accepts only the part of the
                                             30
judgment that the appellee concedes is owed to the appellant, the appellant is not

estopped from appealing. Waite, 150 S.W.3d at 804; see Kramer, 508 S.W.3d at 218

(explaining that acquiescence in the final judgment’s validity cannot be inferred if the

litigant’s entitlement to the benefit is undisputed and unaffected by the appeal’s

outcome; “[i]n such circumstances, the benefit accepted is not actually at issue on

appeal, cannot be affected by reversal because the opposing party does not deny the

appellant’s right to retain the benefit, and dissipation by the appealing party thus could

not prejudice the opposing party”).

      But that exception is narrow and is subject to the answer of the following

questions: (1) Could a reversal of that portion of the judgment possibly affect the

appellant’s right to the benefits secured by him under the judgment? (2) And would

the appellee be compelled to concede upon another trial that the appellant has the

right to retain those benefits regardless of the litigation’s outcome? Waite, 150 S.W.3d

at 807 (citing Carle v. Carle, 234 S.W.2d 1002, 1004 (Tex. 1950)). “The appellant’s

right to the property must be unquestionable.” Id.

      The record reflects that while J.M. paid the remainder of the Kirkhaven

mortgage with his separate property inheritance, his reimbursement came out of

C.M.’s separate property interest in the sales proceeds, an amount that could shift on

remand in a new contest regarding the equities and the minimal community property

left. See id. at 807–08 (holding that ex-husband’s argument failed to recognize that the

court had divided community property unevenly because of his behavior during the
                                           31
marriage and would have to re-divide the assets to reach a new “just and right”

division if it erred by characterizing the ex-husband’s claimed cash as community

property); see also Kramer, 508 S.W.3d at 216 (“This, of course, is always the case when

remand is required based on a material error affecting the trial court’s just-and-right

property division; a party could always get more, less, or different.”).

         Further, the argument that C.M. agreed to J.M.’s reimbursement award by

signing the October 25, 2019 “Agreed Order Confirming Sale,” is a nonstarter

because that order was a confirmation pursuant to the divorce decree’s requirement

that a receiver sell Kirkhaven, and it was made for the benefit and security of the

property’s buyers. Furthermore, whether C.M. agreed to the reimbursement appears

to go to the overall merits of J.M.’s appeal, not his right to a merits-based disposition

thereof. See Kramer, 508 S.W.3d at 232 (stating that whether the ex-wife was estopped

from appealing when she agreed to the property division by executing a property

settlement agreement went to the merits of the appeal and not the ex-wife’s right to a

merits-based disposition of it). We conclude that the risk factors weigh in C.M.’s

favor.

         6. Prejudice

         Finally, we must consider the presence of actual or reasonably certain prejudice

to C.M. and whether that prejudice is curable.

         “The prejudice inquiry considers whether the benefits themselves—or the

proceeds from their sale—remain available for redistribution or have been so
                                            32
dissipated, wasted, or otherwise converted as to prevent their recovery.” Kramer, 508

S.W.3d at 221–22.

      As argued by C.M., on remand, the community estate “will be substantially

different from the one that was before the trial court originally” because Kirkhaven is

no longer among the parties’ assets and “almost all of the net proceeds from its sale

were awarded to [J.M.] as either his separate property or as part of an equitable

reimbursement claim, and he has received and spent substantially all of those funds he

received solely as a result of the trial court’s judgment.” C.M. also notes that only

after J.M. had spent the proceeds from the Kirkhaven sale did he seek to suspend

enforcement of the trial court’s judgment,27 when he could have done so before

spending that money to avoid actual prejudice to her. And any remand would force

C.M. to incur attorney’s fees beyond those which she has already incurred in

defending against J.M.’s appeal of the trial court’s judgment, and her testimony at the

February 2020 hearing reflected that her annual income was “about 15,000 a year”

because she had been laid off from one of her two jobs.

      Finally, as C.M. points out, because J.M. has dissipated the benefits he accepted

and because his net worth is negative and he remains unemployed or underemployed,

the prejudice to her is no longer curable, notwithstanding his contentions about

Cedar’s anticipated net proceeds. Thus, the prejudice factors also weigh in C.M.’s

      27
        Historically, there is no acceptance of benefits when an appealing party posts
a supersedeas bond to suspend the judgment. Sprague, 363 S.W.3d at 793–94.

                                          33
favor. Cf. Kramer, 508 S.W.3d at 229 (noting that the absence of prejudice should

prevent the doctrine’s application in most cases).

       7. Conclusion

       Based on the weight of the factors above and the record before us, we

conclude that C.M. has met her burden and that the acceptance-of-benefits doctrine

should apply here. The level of overall dissipation combined with actual prejudice to

C.M. and J.M.’s inability to cure that prejudice forces us to conclude that even if some

of J.M.’s acceptance of the benefits of the trial court’s judgment may have been

compelled by economic necessity and even if he might receive a more favorable

judgment on remand, enough of his acceptance of the judgment’s benefits was

voluntary to sustain C.M.’s argument that the appeal should be dismissed. Cf. Kramer,

508 S.W.3d at 232 (“Based on the record before the Court, we conclude prejudice is

lacking and the circumstances do not reflect Kramer’s clear intent to acquiesce in the

judgment’s validity. The court of appeals therefore erred in dismissing Kramer’s

appeal.”).

                                   III. Conclusion

       Based on our analysis above and without reaching the merits of J.M.’s two

issues, we dismiss the appeal.

                                                      /s/ Bonnie Sudderth
                                                      Bonnie Sudderth
                                                      Chief Justice

Delivered: March 4, 2021
                                           34